DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.       In an amendment dated, March 15, 2022, claims 1, 5, and 6 are amended, claim(s) 2 is cancelled, claim 25 is newly added and claims 13- 24 are withdrawn from consideration. Currently claims 1, 3-12 and 25 are presented for examination.

Response to Arguments

3.        Applicant's arguments filed March 15, 2022,  have been fully considered but they are not persuasive. 
On page 7-9 of the remarks, applicant argues prior art of record fails to disclose claimed limitation. The office respectfully disagrees. Prior art of record (Densham et al) discloses tracking apparatus includes one or more infrared light sources; a wireless radio for transmitting an associated object ID; and, wherein the one or more infrared light sources are able to be detected. The tracking apparatus further comprises a processor, wherein the processor controls infrared light emitting diode with a strobe pattern, wherein the strobe pattern is associated with the object ID. The tracking apparatus further comprises a memory for storing strobe pattern for the infrared LED  and the associated object identification. The processor 124 retrieves the object identification and wirelessly transmits the object identification with the IMU measurements; this data is received by the receiver and transmitter 108 at the tracking engine 106. The processor 124 also retrieves the strobe pattern associated with the object identification and controls the flashing of the infrared LED 126 according to the strobe pattern. The processor 124 also has the ability to send commands, for example, through the radio 132, to activate operations in other control devices. Thus given prior art tracking beacon having a memory wherein object/beacon IDs and blinking patterns (i.e. strobe patterns) of said light can be stored (i.e. written in the memory) it would have been obvious to an ordinary skilled person in the art that prior art of record selects/assigns selected pattern and ID to particular tracker (i.e. tracking beacon) in order to be able to distingue each trackers individually as needed. By assigning (i.e. re-purposing) tracking beacon with particular ID and blinking patterns (i.e. strobe patterns) it would allow the system to distinguish a visual tracking signal of a tracking unit 104 from other lights sources and other tracker units (i.e. beacons) in order to uniquely identify each object. Therefore prior art of record does disclose the user of tracker unit (i.e. beacons) that has different IDs and blinking patterns (i.e. strobe patterns) stored in the memory that can be selected as needed to uniquely identify each object associated with particular tracker.

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.        Claim(s) 1, 3-12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Densham et al (PG Pub NO 2012/0050535) in view of Stirling et al (Pat NO 7,602,301)

As in claim 1, Densham et al discloses a tracking beacon (Fig 1-4 item 104) comprising: 
a processor; (Fig 2 item 124)
one or more buttons; (Par 0037 line 25-28) discloses buttons disposed on tracking unit 
one or more ports for connecting to and powering one or more infrared light sources; (Fig 1 item 126) discloses sensor 126 connected to the device via connecting ports. 
a communication module; (Fig 2 item 132)
 a battery ;( Fig 2 item 134 and Par 0035 line 5 and Par 0036) discloses battery 
memory (Fig 2 item 128) that stores thereon multiple beacon IDs that respectively correspond to multiple blinking patterns for controlling the one or more infrared lights, and further storing thereon a graphical user interface (GUI) that is displayed on the electronic display; the GUI operable to display the multiple beacon IDs stored in the tracking beacon; and (Fig 2 item 128 and Par 0033, 0037) discloses tracking unit 104 having a memory used to store information regarding tracker and infrared light sources; wherein said infrared light source (light sources 126) can be pulsed at certain speeds or at certain strobe patterns to distinguish a visual tracking signal of a tracking unit 104 from other lights sources and can also be pulsed at different speeds or at different strobe patterns relative to other tracking light sources 126, in order to uniquely identify each object. (Par 0037 & Fig 3) discloses ID assigned to the tracking beacon stored on memory (i.e. multiple beacon IDs stored in the memory). But fails to disclose said tracker having an electronic display wherein beacon ID assigned to the tracking beacon displayed on display as graphical user interface (GUI). However Stirling et al (Fig 2 item 230 & Fig 5 item 570 and Fig 3) disclose tracker having electronic display used to display information (GUI) to the user that can be used to inform said user about sensor data. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Densham et al tracking unit with the teaching of Stirling et al such that said tracking unit would include display portion such that information regarding said unit and its operation can be presented to the user which would allow the user to control the operation (i.e. setting) of said device using displayed GUI.  
 wherein the one or more buttons are operable to select a given beacon ID from the multiple beacon IDs and, responsive to the GUI detecting that the given beacon ID is selected, the tracking beacon is configured to activate the one or more infrared light sources according to a corresponding given blinking pattern of the given beacon ID. (Densham et al; Par 0037 and Fig 3) discloses storing multiple beacon ID and blinking patterns (i.e. strobe pattern) that can be selected by the user; and Stirling et al (Fig 2 item 230 & Fig 5 item 570, Fig 3 and col 17 line 48- 56) disclose electronic display used to display information (i.e. menu) wherein the user can interact with displayed information using buttons.

As in claim 3, Densham et al in view of Stirling et al discloses the tracking beacon of claim 1 wherein the electronic display is an electronic paper display. (Stirling et al, Fig 2 item 230, Fig 3 & Fig 5 item 570) discloses tacker having visual display. But is silent regarding the type of display. However, it would have been an obvious design choice and well known in the art to have a particular type of display (i.e. electronic paper display) on said device.

As in claim 4, Densham et al in view of Stirling et al discloses the tracking beacon of claim 1 wherein the GUI comprises one or more working indicators positioned on the electronic display in relation to the one or more ports, and wherein a given working indicator indicates if a given infrared light source is connected to a given port and is emitting infrared light. (Stirling et al, Fig 2 item 230, Fig 3 & Fig 5 item 570) discloses tacker having visual display (GUI 322, 324, 326) indicating operation of attached sensors.

As in claim 5, Densham et al in view of Stirling et al discloses the tracking beacon of claim 1 wherein the GUI includes a graphical control, which are activated using the one or more buttons, to modify a setting of the tracking beacon, the setting comprising a brightness of the one or more infrared light sources. (Densham et al, Par 0037 line 21-28) discloses buttons disposed on tracking used to modify a setting of the tracking beacon and light source and (Stirling et al, Fig 2 item 230, Fig 3 & Fig 5 item 570) discloses tacker having visual display used to display information about the device to the user ( i.e. menu, setting). But fails to discloses the setting comprising a brightness of the one or more infrared light sources. However given Densham et al ability (setting) to control light source, it would have been obvious to an ordinary skill person in the art at the time of the filing to add control  menu that comprises brightness setting of the light source in order to give the user ability to fine tune control of tracking device. 

As in claim 6, Densham et al in view of Stirling et al discloses the tracking beacon of claim 1 wherein the one or more buttons are operable to select a second given beacon ID amongst the multiple beacons IDs [(Densham et al, Par 0037) discloses the use of controls, such as buttons or switches, on the tracking unit to select beacon ID/modes] ,and responsive to the GUI detecting the second given beacon ID is selected, the tracking beacon is configured to switch the given blinking pattern of the one or more infrared light sources to a corresponding second given blinking pattern of the second given beacon ID. (Densham et al, Par 0033 & 0037) discloses said tracker having light sources that can be pulsed at different speeds or at different strobe patterns relative to other tracking light sources in order to uniquely identify each object; and (Par 0037) discloses tracking unit's memory includes an object ID, a strobe pattern wherein strobe pattern is associated with the object ID 310. Any data that is transmitted from the tracking unity to the tracking engine is accompanied by the object ID and strobe pattern. (Stirling et al, Fig 2 item 230, Fig 3 and Col 17 line 40-56) discloses display screen that provides a visual display or interface for a user. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to select desired beacon ID having given blinking pattern (i.e. strobe pattern) via user interface on the display screen. 

As in claim 7, Densham et al in view of Stirling et al discloses the tracking beacon of claim 1 wherein, after detecting a given one of the one or more buttons is activated, momentarily illuminating the electronic display.it would have been an obvious design choice to give the user confirmation of an input and (Stirling et al, Fig 3 and Col 21 line 62-63) discloses an indicator on display screen.

As in claim 8, Densham et al in view of Stirling et al discloses the tracking beacon of claim 1 further comprising one or more working indicators positioned in corresponding relation to the one or more ports, and, activating a given working indicator corresponding to a given port when the tracking beacon activates a given infrared light source connected to the given port. (Stirling et al, Fig 3 and Col 21 line 62-Col 22- line 65) discloses an indicator corresponding to a particular sensor that is on display screen.

As in claim 9, Densham et al in view of Stirling et al discloses the tracking beacon of claim 1 further comprising a wired communication port that receives power to charge the battery and data from an external device. (Densham et al, Par 0035-0036) discloses the use of wired data transfer and battery that can be rechargeable or powered via power chords; thus it would have been obvious to an ordinary skilled person in the art to incorporate wired communication port that receives power to charge the battery and data. 

As in claim 10, Densham et al in view of Stirling et al discloses the tracking beacon of claim 9 wherein, via the wired communication port, the tracking beacon receives and stores a new beacon ID and a corresponding new blinking pattern for the one or more infrared light sources. (Densham et al, Par 0035-0036) discloses the use of wired data transfer and battery that can be rechargeable; thus it would have been obvious to an ordinary skilled person in the art to incorporate wired communication port that receives new data that can be stored.

As in claim 11, Densham et al in view of Stirling et al discloses the tracking beacon of claim 1 further comprising a barometer, and data from the barometer is transmitted along with a beacon ID using the communication module. (Densham et al, Par 0038 and Fig 2) discloses sensors disposed in said tracker. Thus it would have been an obvious design choice to have particular type of sensor added to the device.

As in claim 12, Densham et al in view of Stirling et al discloses the tracking beacon of claim 1 further comprising a wired communication port configured to receive power and exchange data; and the wired communication port is connected to an external device that comprises one or more additional infrared light sources that are controllable by the tracking beacon via the wired communication port. (Fig 5 item 38 and Par 0054) disclose controlling external device that comprises one or more additional light sources by the tracking beacon.

As in claim 25, Densham et al in view of Stirling et al discloses the tracking beacon of claim 1 further configured to transmit a change to the given beacon ID via the communication module, the change to the given beacon ID receivable by a tracking server. (Fig 16-17 and Par 0084-0085, 0081) discloses data components associated with the tracking units and the tracking engine and computer executable instructions between a tracking engine and a tracking unit  wherein beacon modes can be determined by receiving a selection command from the tracking engine when tracking engine sends a beacon mode selection to the tracking unit. 


Conclusion

7.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENYAM KETEMA/Primary Examiner, Art Unit 2626
        06/10/2022